FRICKE, J., pro tem.
Respondent moves to dismiss the appeal or affirm the judgment for the defendant in an action to recover damages for personal injuries resulting from an alleged defective condition of a public street.
The principal errors claimed by appellant lie in the refusal of a requested instruction and the giving of certain instructions to the jury which limited the application of the subject of constructive notice of the alleged defect to notice to the board of public works of the city. As stated in  Douglas v. City of Los Angeles, (Cal. App.) 44 Pac. (2d) 463, under the charter of the city of Los Angeles the construction and maintenance of its public streets is made the special charge of the board of public works, and the limitation in the instructions was therefore proper.
Other contentions are without merit.
The judgment is affirmed.
Crail, J., and Stephens, P. J., concurred.